United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF THE ARMY, EVANS
ARMY COMMUNITY HOSPITAL,
Fort Carson, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1660
Issued: January 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2016 appellant filed a timely appeal from a March 11, 2016 merit decision
and an August 11, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish an injury
causally related to an October 15, 2015 employment incident; and (2) whether OWCP properly
denied appellant’s request for reconsideration pursuant to 5 U.S.C. § 8128(a).
On appeal appellant asserts that his left elbow strain was caused by pulling a patient tray
cart behind him for many months.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 13, 2015 appellant, then a 38-year-old cook, filed a traumatic injury claim
(Form CA-1) alleging that he injured his left elbow on October 15, 2015 in the performance of
duty. He filed a second Form CA-1 for the same injury on December 16, 2015. Appellant
alleged that he was pulling a cart when his elbow began to hurt. He did not stop work.
Dr. Randall Jones, a family physician, provided an “initial visit” report on
November 13, 2015. He described appellant’s report that he had a one-month history of left
elbow pain that occurred when he pulled a very heavy food cart. Physical examination of the left
elbow demonstrated mild tenderness over the lateral epicondyle and minimal tenderness over the
medial epicondyle with full elbow range of motion and normal elbow strength. Resisted elbow
extension test elicited pain. Tinel’s signs were negative at the ulnar nerve and the cubital tunnel.
Dr. Jones reviewed a left wrist x-ray that demonstrated no acute bony abnormality and an area of
distal humeral diaphysis that could be the result of old fracture or sessile osteochondroma.2 He
diagnosed left lateral and medial epicondylitis and advised that appellant could return to full duty
without restrictions.
Dr. Christopher Rodriguez, an osteopath at the employing establishment, noted on
November 13, 2015 that appellant could return to duty without restrictions with an elbow
brace/wrap while on duty. Appellant began physical therapy on November 23, 2015.
On December 1, 2015 Dr. Jones noted appellant’s report that he was working full duty
and that his elbow was not much better. He provided physical examination findings, again
noting the painful resisted wrist extension. Dr. Jones diagnosed lateral epicondylitis and advised
that appellant could return to full duty without restrictions.
Dr. Wendy E. Miklos, Board-certified in preventive medicine and an employing
establishment physician, advised on December 4, 2015 that appellant could return to full duty
without restrictions with an elbow brace/wrap while on duty.
On January 14, 2015 OWCP authorized three outpatient visits, an elastic covering, and 45
units of physical therapy. Dr. Jones reiterated his findings and conclusions on January 5, 2016.
On a State of Colorado workers’ compensation form dated January 20, 2016, he noted
appellant’s description of the injury. Dr. Jones diagnosed lateral and medial epicondylitis and
checked a box marked “yes,” indicating that his findings were consistent with the history and/or
work-related mechanism of the injury. He recommended physical therapy, medication, and a
tennis elbow support.
In correspondence dated February 4, 2016, OWCP noted that appellant’s claim was
initially administratively approved for payment of a limited amount of medical expenses. It
explained that the merits of his claim had not been adjudicated and advised him of the medical
evidence needed to establish further benefit entitlement, including his description of the claimed
October 15, 2015 injury, a physician’s report explaining how the claimed injury caused a

2

A copy of the x-ray report, done on November 13, 2015, is found in the case record.

2

diagnosed condition, and his completion of an attached questionnaire. Appellant was afforded
30 days to submit the requested information.
On February 11, 2016 Dr. Robert W. Weien, Board-certified in aerospace and
occupational medicine and an employing establishment physician, advised that appellant could
return to full duty without restrictions.
By decision dated March 11, 2016, OWCP denied the claim. It found that the
employment incident of appellant pulling a food cart on October 15, 2015 occurred as alleged,
but that the medical evidence of record was insufficient to establish that a medical condition
occurred as a result of the accepted incident.
Appellant requested reconsideration on July 7, 2016. In support of his request, appellant
submitted evidence previously of record including the November 13, 2015 x-ray report,
Dr. Jones’ November 13, 2015 and January 5, 2016 treatment notes, and physical therapy notes.
On a May 4, 2016 State of Colorado workers’ compensation form, Dr. Jones repeated the exact
findings and conclusions made in his January 20, 2016 form report.
In a nonmerit decision dated August 11, 2016, OWCP denied appellant’s request for
reconsideration. It found that the evidence submitted was duplicative of evidence previously of
record.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. Regardless of whether the asserted claim involves a
traumatic injury or occupational disease, an employee must satisfy this burden of proof.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.4
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
3

Gary J. Watling, 52 ECAB 278 (2001).

4

T.H., 59 ECAB 388 (2008).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS -- ISSUE 1
There is no dispute that, while at work on October 15, 2015, appellant was pulling a cart
filled with food trays. The Board, however, finds that the medical evidence of record is
insufficient to establish that this accepted incident resulted in an employment injury.
Medical evidence submitted to support a claim for compensation should reflect a correct
history and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.8 No physician did so in this case.
The November 13, 2015 left elbow x-ray did not provide a cause of any diagnosed
condition and medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 Likewise,
employing establishment physicians Dr. Rodriguez, Dr. Miklos, and Dr. Weien did not describe
a cause of any diagnosed medical condition. While Dr. Jones checked a form box marked “yes,”
indicating that his “findings were consistent with history that and/or work-related mechanism of
injury/illness,” the Board has long held that when a physician’s opinion on causal relationship
consists only of checking a box marked “yes” to a form question, that opinion has little probative
value without medical rationale, and is insufficient to establish a causal relationship.10 He
provided no additional explanation in support of his noted agreement on causation, his report
lacks sufficient probative value to establish appellant’s claim.
It is appellant’s burden of proof to establish a diagnosed medical condition causally
related to the October 15, 2015 work incident. The Board finds that he has submitted insufficient
evidence to meet his burden of proof to establish his claim.11

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

D.D., Docket No. 13-1517 (issued April 14, 2014).

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Supra note 3.

11

Where, as in this case, an employing establishment properly executes a Form CA-16, which authorizes medical
treatment as a result of an employee’s claim for an employment-related injury, the CA-16 form creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or treatment
regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for which
treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by
OWCP. See 20 C.F.R. § 10.300(c). OWCP should further develop this aspect of the case.

4

As to appellant’s assertions on appeal that his left elbow injury occurred over months of
pulling the food cart, he retains the right to file an occupational disease claim.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.13 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meet at least one of the standards enumerated in section
10.606(b)(3).14 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.15 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.16
ANALYSIS -- ISSUE 2
With his July 7, 2016 reconsideration request, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by OWCP. Consequently, he was not entitled to a review of the merits
of the claim based on the first and second above-noted requirements under section 10.606(b).17
As to the third above-noted requirement under section 10.606(b)(3), while appellant
submitted a form report from Dr. Jones dated May 4, 2016, this was an exact duplicate of a form
completed by the physician on January 20, 2016. Evidence or argument that repeats or

12

Under FECA an occupational disease or illness is a condition produced by the work environment over a period
longer than a single workday or shift. 20 C.F.R. § 10.5(q). A traumatic injury, as appellant claimed in the case at
hand, is a condition of the body caused by a specific event or incident, or series of events or incidents, within a
single workday or shift. 20 C.F.R. § 10.5(ee).
13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.608(a).

15

Id. at § 10 608(b)(3).

16

Id. at § 10 608(b).

17

Id. at § 10.606(b).

5

duplicates evidence previously of record has no evidentiary value and does not constitute a basis
for reopening a case.18
As appellant failed to show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied his reconsideration
request.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to an October 15, 2015 employment incident, and that OWCP properly denied
his request for reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 11 and March 11, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

J.P., 58 ECAB 289 (2007).

6

